Citation Nr: 0939863	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-31 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 
2005 for the assignment of a 50 percent evaluation for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating, in excess of 50 
percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to February 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A VA medical examination dated November 2005 indicates that 
the Veteran is receiving disability benefits from the Social 
Security Administration.  Records from that agency should be 
obtained.  Id.; Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Additionally, a review of the record reflects that the 
veteran has filed a notice of disagreement with the 
evaluation assigned for her PTSD by the August 2006 rating 
decision.  It does not appear that a Statement of the Case 
has been issued on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the SOC, the claim as to 
this issue should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.
2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so that 
the Veteran may have the opportunity to 
complete an appeal on the issue of an 
increased rating for PTSD (if she so 
desires) by filing a timely substantive 
appeal.  If a timely substantive appeal is 
not filed, the matter should be terminated 
at the RO.

3.  Thereafter, the AOJ should 
readjudicate the claim(s).  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


